[MHM, March 31, 2009] [Translation] AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) To: Director of Kanto Local Finance Bureau Filing Date: March 31, 2009 Name of the Registrant Company: PUTNAM EUROPE EQUITY FUND Name and Official Title of Representative Charles E. Porter of Trustees: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Name of the Fund Making Public Offering or Sale of Foreign Investment Fund Securities: PUTNAM EUROPE EQUITY FUND Aggregate Amount of Foreign Investment Fund Securities to be Publicly Offered or Sold: Up to 708.50 million U.S. dollars (JPY63.4 billion) Note 1: U.S. $ amount is translated into Japanese Yen at the rate of I USDJPY 89.55, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 30, 2009. Note 2: The address of Mori Hamada & Matsumoto is to be changed to Marunouchi Park Building, 6-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo as from May 7, 2009. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. - 4 - I. Reason For Filing This Amendment To Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement filed on December 26, 2008 (the "Original SRS,") due to the fact that the Semi-annual Report was filed on March 31, 2009. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II . Contents of the Amendments: II -1. Amendment due to filing the Semi-annual Report. The following items in the original SRS are amended to have the same contents as those provided in the following items of the Semi-annual Report: The ORIGINAL SRS The Semi-annual Report The way of amendment PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (B) Structure of the Fund: (3) Outline of the Fund IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock d. Amount of Capital Stock [1] Fund Novation 2. Investment Management Company d. Amount of Capital Stock: [2] Investment Management Novation Company 5. STATUS OF INVESTMENT I. STATUS OF INVESTMENT FUND PORTFOLIO OF THE FUND (A) Diversification of Investment (1) Diversification of Investment Novation Portfolio Portfolio (C) Results of Past Operations (2) Results of Past Operations Novation PART III. DETAILED INFORMATION ON THE FUND IV. FINANCIAL CONDITIONS OF THE FUND 1. Financial Statements II. FINANCIAL CONDITIONS Addition OF THE FUND - 5 - V. RECORD OF SALES AND III. RECORD OF SALES AND Addition REPURCHASES REPURCHASES PART IV. SPECIAL INFORMATION I. OUTLINE OF THE MANAGEMENT COMPANY 1. Outline of the Management IV. OUTLINE OF THE Company MANAGEMENT COMPANY i Fund (1) Amount of Capital Stock (1) Amount of Capital Stock [1] Fund Novation ii Investment Management Company (1) Amount of Capital Stock [2] Investment Management Novation Company 2. Description of Business and Outline (2) Description of Business and Novation of Operation Conditions of Operation i. Fund [1] Fund Novation ii. PUTNAM INVESTMENT [2] Putnam Investment Management, Novation MANAGEMENT, LLC LLC ("Investment Management (INVESTMENT MANAGEMENT Company") COMPANY) The contents of the Semi-annual Report are as follows: [Omitted] II-2. Other amendments PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (B) Structure of the Fund: (1) Affiliated Companies of the Fund [Before amendment] - Omitted hereinbefore - d. Putnam Fiduciary Trust Company (the Investor Servicing Agent) acts as Investor Servicing Agent. - Omitted in-between - - 6 - - 8 - [After amendment] - Omitted hereinbefore - d. Putnam Investor Services, Inc. (the Investor Servicing Agent) acts as Investor Servicing Agent. - Omitted in-between - - 9 - - 11 - (2) Outline of Agreements concluded between related parties of the Fund [Before amendment] Role in Operation Related Party Agreement Outline of Fund - Omitted hereinbefore - Investor Servicing Putnam Fiduciary Trust Amended and An agreement entered into on January 1, Agent Company Restated Investor relating to the Investor Servicing Servicing Agreement Agents acting as investor servicing agent (Note 4) of the Fund. - Omitted hereinafter - [After amendment] Role in Operation Related Party Agreement Outline of Fund - Omitted hereinbefore - Investor Servicing Putnam Investor Services, Amended and An agreement entered into on January 1, Agent Inc . Restated Investor 9 relating to the Investor Servicing Servicing Agreement Agents acting as investor servicing agent (Note 4) of the Fund. - Omitted hereinafter - (3) Outline of the Fund 2. Putnam Investment Management, LLC (the Investment Management Company") c. History of the Company [Before amendment] - Omitted hereinbefore - The Investment Management Company, the Principal Underwriter, the Sub-Investment Management Company, the Sub-Advisory Company and Putnam Fiduciary Trust Company are indirect subsidiaries of Putnam Investments, LLC, which is located at One Post Office Square, Boston, Massachusetts 02109 and is an indirect subsidiary of Great-West Lifeco Inc., which is a financial services holding company with operations in Canada, the United States and Europe and is a member of the Power Financial Corporation group of companies. - Omitted hereinafter - [After amendment] - Omitted hereinbefore - - 12 - The Investment Management Company, the Principal Underwriter, the Sub-Investment Management Company, the Sub-Advisory Company and the Investor Servicing Agent are indirect subsidiaries of Putnam Investments, LLC, which is located at One Post Office Square, Boston, Massachusetts 02109 and is an indirect subsidiary of Great-West Lifeco Inc., which is a financial services holding company with operations in Canada, the United States and Europe and is a member of the Power Financial Corporation group of companies. - Omitted hereinafter - 4. FEES AND TAX (C) Management Fee, etc. (1) Management Fee (d) Custodian Fee and Charges of the Investor Servicing Agent [Before amendment] The Fund will pay to Putnam Investor Services, a division of Putnam Fiduciary Trust Company , the Fund's Investor Servicing Agent, such fee, out of the assets of the Fund, as is mutually agreed upon in writing from time to time, in the amount, at the time and in the manner of payment mutually agreed. - Omitted hereinafter - [After amendment] The Fund will pay to Putnam Investor Services, Inc., the Fund's Investor Servicing Agent, such fee, out of the assets of the Fund, as is mutually agreed upon in writing from time to time, in the amount, at the time and in the manner of payment mutually agreed. - Omitted hereinafter - (D) Other Expenses [Before amendment] - Omitted hereinbefore - The Fund has entered into an arrangement with Putnam Fiduciary Trust Company whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Fund's expenses. - Omitted hereinafter - [After amendment] - Omitted hereinbefore - The Fund has entered into an arrangement with Putnam Investor Services, Inc. whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Fund's expenses. - 13 -  Omitted in-between - Fee for investment in other funds. The Fund invests a portion of its assets in Federated Prime Obligations Fund. Based upon the most recent financials for Federated Prime Obligations Fund, each asset invested in such fund is charged a rate 0.20% per annum. III. SUMMARY OF INFORMATION CONCERNING FOREIGN INVESTMENT FUND SECURITIES 1. Transfer of the Shares [Before amendment] The transfer agent for the registered share certificates is Putnam Investor Services (a division of Putnam Fiduciary Trust Company), with an address of P .O. Box 8383, Boston, MA 02266-8383, U. S . A. - Omitted hereinafter - [After amendment] The transfer agent for the registered share certificates is Putnam Investor Services, Inc., with an address of One Post Office Square, Boston, MA 02109, U. S. A. - Omitted hereinafter - - 14 - PART III. DETAILED INFORMATION ON THE FUND III. MANAGEMENT AND ADMINISTRATION 1. OUTLINE OF MANAGEMENT, ETC. OF ASSETS: (1) Valuation of Assets: [Before amendment] - Omitted hereinbefore - If an error in the Fund's net asset value calculation is identified, a corrective action shall be taken in accordance with the rules for determination procedures of net asset value prescribed by the Investment Management Company. However, in case the error is not considered material (for example, the case where the error is less than a penny per share or any other cases determined under the rules for determination procedures of net asset value), no action may be taken. Further, if (i) the error in the net asset value calculation is less than 0.5% of net assets per share or (ii) the indicated adjustment to a shareholder account is less than $25, no corrective action for transaction shall be taken. [After amendment] - Omitted hereinbefore - If the Investment Management Company identifies a pricing error in the Fund's net asset value calculation, a corrective action may be taken in accordance with the Investment Management Company's pricing procedures. If the pricing error affects the net asset value of the Fund by less than one cent per share, the error is not considered material, and no action is necessary. If the pricing error affects the net asset value of the Fund by one cent per share or more, and subject to review of the general facts and circumstances of the pricing error, the Fund will not reprocess a shareholder account if i) the error in the net asset value calculation is less than 0.5% of net assets per share or (ii) the indicated adjustment to the account is less than $25. Conversely, the Fund will adjust a shareholder account if (i) an error is 0.5% or more of net assets per share, and (ii) the indicated adjustment to the account is $25 or more. PART IV. SPECIAL INFORMATION II. OUTLINE OF THE OTHER RELATED COMPANIES [Before amendment] 1. Putnam Fiduciary Trust Company (the Investor Servicing Agent) (A) Amount of Capital U .S. $261,689,681 (approximately JPY 23.43 billion) as of the end of October 2008 (B) Description of Business - 15 - Putnam Fiduciary Trust Company is a Massachusetts trust company and an affiliate of the Investment Management Company. Putnam Fiduciary Trust Company has been providing paying agent and shareholder service agent services to mutual funds, including the Fund, since its inception. (C) Outline of Business Relationship with the Fund Putnam Fiduciary Trust Company provides transfer agent services and shareholder services to the Fund. [After amendment] 1. Putnam Investor Services, Inc. (the Investor Servicing Agent) (A) Amount of Capital U .S. $142,225,528* (approximately JPY 12.7 billion) as of the end of January 2009 *unaudited (B) Description of Business Putnam Investor Services, Inc. is a Massachusetts trust company and is an indirect wholly -owned subsidiary of Putnam Investments, LLC, parent of the Investment Management Company. Putnam Investor Services, Inc. has been providing paying agent and investor servicing agent services to mutual funds, including the Fund, since its inception. (C) Outline of Business Relationship with the Fund Putnam Investor Services, Inc. provides transfer agent services and shareholder services to the Fund. - 16 - [MHM, March 31, 2009] [Translation] SEMI-ANNUAL REPORT (During The 15th Term) From: July 1, 2008 To: December 31, 2008 AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND SEMI-ANNUAL REPORT (During The Fifteenth Term) From: July 1, 2008 To: December 31, 2008 PUTNAM EUROPE EQUITY FUND i SEMI-ANNUAL REPORT (During The Fifteenth Term) From: July 1, 2008 To: December 31, 2008 To: Director of Kanto Local Finance Bureau Filing Date: March 31, 2009 Name of the Fund: PUTNAM EUROPE EQUITY FUND Name of the Registrant Company: PUTNAM EUROPE EQUITY FUND Name and Official Title of Representative Charles E. Porter of Trustees: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. Note: The address of Mori Hamada & Matsumoto is to be changed to Marunouchi Park Building, 6-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo as from May 7, 2009. 1 I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND ("Putnam Europe Equity Fund") (the "Fund") (1) Diversification of Investment Portfolio Diversification of Investment Portfolio by Types of Assets and geographic Regions: (As of the end of January 2009) Investment Country of Types of Assets issue Total USD Ratio (%) Common Stock United Kingdom $ 48,335,321 27.15 Switzerland 35,754,211 20.08 France 33,073,864 18.58 Germany 21,885,523 12.29 Netherlands 8,553,003 4.80 Norway 7,557,919 4.24 Spain 5,106,775 2.87 Finland 5,008,820 2.81 Italy 4,846,368 2.72 Belgium 3,040,304 1.71 Luxembourg 1,743,523 0.98 Greece 1,739,948 0.98 Sub-total $ 176,645,579 99.21 Cash, Deposit and Other Assets (After deduction of liabilities) 1,407,590 0.79 Total $ (Net Asset Value) JPY 15,944,661,284 Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. dollars ("Dollar" or "$") into Japanese Yen is JPY 89.55 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on January 30, 2009 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and is otherwise rounded down when necessary. As a result, in this report, there are cases in which Japanese yen figures for the same information differ from each other. 2 (2) Results of Past Operations a. Record of Changes in Net Assets (Class M Shares) Record of changes in net assets during the one-year period up to and including the end of January 2009 is as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousands) (millions) USD JPY 2008 End of February 8,715 780 23.70 2,122 March 8,596 770 23.71 2,123 April 8,716 781 24.98 2,237 May 8,503 761 25.31 2,267 June 7,551 676 23.07 2,066 July 7,167 642 22.33 2,000 August 6,446 577 21.15 1,894 September 5,346 479 18.03 1,615 October 4,110 368 14.17 1,269 November 3,798 340 13.29 1,190 December 3,900 349 14.17 1,269 2009 End of January 3,354 300 12.39 1,110 b. Record of Distributions Paid (Class M Shares) Fiscal Year Amount paid per Share Capital Gains The Fourteenth Fiscal Year (7/1/07-6/30/08) $0.33 (JPY 29.55) $5.07 (JPY 454) 3 Note: Record of distribution paid from December 1999 to December 2008 is as follows: Dividend NAV per Share Ex-dividend Date USD Yen USD 1999 December 17 $0.042 3.76 $25.21 2000 December 20 $2.138 191.46 $21.39 2001 December 20 $0.012 1.07 $16.78 2002 December 20 $0.127 11.37 $13.61 2003 December 18 $0.204 18.27 $17.20 2004 December 21 $0.092 8.24 $20.31 2005 December 20 $0.152 13.61 $22.65 2006 December 20 $0.473 42.36 $29.70 2007 December 20 $5.396 483.21 $25.43 2008 December 20 $0.000* 0.00 $14.17 *Due to an absence of capital gains, the Fund did not have a year-end distribution in 2008. c. Record of Return Rate (Class M Shares) Period Return Rate (*) February 1, 2008 January 31, 2009 -47.54% (*) *Return Rate (%) {[ [ Ending NAV * A] ] / Beginning NAV]  1}*100 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on January 31, 2008 and Ending NAV means net asset value per share on January 31, 2009. 4 II. FINANCIAL CONDITIONS OF THE FUND Translation of unaudited semi-annual accounts will be attached to the Japanese version of the Semi-annual Report. III. RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during the one year period up to and including the end of January 2008 and number of outstanding shares of the Fund as of the end of January 2009 are as follows: (2/1/08  1/31/09) Number of Shares Number of Shares Number of Sold Repurchased Outstanding Shares 6,177 107,887 270,691 (2,250) (30,780) (65,930) Note: The number of Shares sold, repurchased and outstanding in the parentheses represents those sold, repurchased and outstanding in Japan. IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock [1] Fund Not applicable. [2] Putnam Investment Management, LLC ("Investment Management Company") a. Amount of members equity (as of the end of January, 2009) $43,710,643* b. Amount of members equity for the past five years: Year Members Equity End of 2004 -$9,155,466 + End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939* 5 *Unaudited + During 2004, Putnam Investment Management accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with Putnam Investments, LLC and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members Equity. (2) Description of Business and Conditions of Operation [1] Fund The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services, State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Investor Services, Inc., to act as Investor Servicing Agent. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited (Sub-Investment Management Company), to manage a separate portion of the assets of the Fund subject to its supervision. Putnam Investment Management LLC and Putnam Investments Limited have retained their affiliate, The Putnam Advisory Company, LLC (Sub-Advisory Company), to manage a separate portion of the assets of the Fund subject to to their supervision. [2] Putnam Investment Management, LLC ("Investment Management Company") Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of January 2009, Investment Management Company managed, advised, and/or administered the following 104 funds and fund portfolios (having an aggregate net asset value of over $50.5 billion): (As of January 31, 2009) Country where Funds are Principal Characteristic Number of Funds Net Asset Value established or managed (million dollars) Closed End Type Bond Fund 5 $2,062.40 Open End Type Balanced Fund 13 $12,776.21 U.S.A. Open End Type Bond Fund 34 $17,544.33 Open End Type Equity Fund 52 $18,172.94 Total 104 $50,555.88 6 (3) Miscellaneous [1] Fund Litigation, etc. In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. [2] Putnam Investment Management, LLC ("Investment Management Company") Litigation, etc. In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [Translation of unaudited semi-annual accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.]
